Citation Nr: 0708721	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  06-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to eligibility for VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
claim for legal entitlement for VA death benefits.  The 
appellant's husband died in November 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2007, the appellant wrote to the Board and 
requested a Travel Board hearing.  Given the expressed intent 
of the appellant, this case must be returned to the RO to 
arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).  

To ensure compliance with due process requirements, this 
appeal is REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing in connection with 
her appeal.  The RO must clearly notify 
the appellant of the time and date of the 
hearing.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

